Under chapter 251, Acts of 1893, it is no longer necessary to allege want of probable cause in proceedings to recover damages against plaintiff in attachment suits.
The second ground of demurrer ought to have been sustained. The Code, section 341, does not contemplate that a separate action shall be brought on an injunction bond, but that the damages sustained by reason of the injunction shall be ascertained by proceedings in the same action and in a mode most expeditious and least expensive to the parties, consistent with the due administration of justice and with orderly proceedings. Gold Co. v.Ore Co., 79 N.C. 48.
That the defendant was sued alone in this action, and not his sureties on the injunction bond with him, makes no difference. The undertaking does not impose any new liability on the defendant, but simply provides an additional security, and therefore the damage which the plaintiff suffered, if any, should have been assessed in the same manner as if the sureties on the undertaking had been moved against, i.e., in the same action in which the injunction was issued.
The motion made by the plaintiff in the action in which    (720) the injunction was issued, to have his damages assessed, was premature. Before that motion could have been allowed, there must have been a final determination of the action. Thompson v. McNair,64 N.C. 448. There was error in the ruling of the court below. The demurrer ought to have been sustained.
Error.
AVERY, J., did not sit.
Cited: R. R. v. Mining Co., 117 N.C. 193; Timber Co. v. Rountree,122 N.C. 51; McCall v. Webb, 135 N.C. 365; Davis v. Fiber Co., 175 N.C. 28;Shute v. Shute, 180 N.C. 387. *Page 416 
(721)